EXHIBIT A
                                                                               Service of Process
                                                                               Transmittal
                                                                               10/22/2019
                                                                               CT Log Number 536488396
TO:      Herbert Frerichs, General Counsel/Legal Department
         Perdue Farms Inc.
         31149 Old Ocean City Rd
         Salisbury, MD 21804-1806

RE:      Process Served in California

FOR:     Coleman Natural Foods, LLC (Domestic State: DE)
         According to our records representation services for this entity have been discontinued in this jurisdiction.




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                       RONNIE WILLIAMS, ETC., PLTF. vs. PERDUE FARMS INC., ETC., ET AL., DFTS. // TO:
                                       Coleman Natural Foods, LLC, etc.
DOCUMENT(S) SERVED:                    Summons, Complaint, Cover Sheet, Attachments, Notice, Stipulation
COURT/AGENCY:                          San Diego County - Superior Court - San Diego, CA
                                       Case # CGC19579954
NATURE OF ACTION:                      Employee Litigation - Failure to Provide Meal Periods
ON WHOM PROCESS WAS SERVED:            C T Corporation System, Los Angeles, CA
DATE AND HOUR OF SERVICE:              By Process Server on 10/22/2019 at 15:26
JURISDICTION SERVED :                  California
APPEARANCE OR ANSWER DUE:              Within 30 calendar days after this summons
ATTORNEY(S) / SENDER(S):               Shaun Setareh
                                       SETAREH LAW GROUP
                                       315 South Beverly Drive, Suite 315
                                       Beverly Hills, CA 90212
                                       310-888-7771
REMARKS:                               CT still listed as the agent on the record of the Secretary of State of CA
ACTION ITEMS:                          CT has retained the current log, Retain Date: 10/23/2019, Expected Purge Date:
                                       10/28/2019

                                       Image SOP

                                       Email Notification, Kaye Wilgus kaye.wilgus@perdue.com
                                       Email Notification, Drew Getty Drew.getty@perdue.com

                                       Email Notification, HILLARY EVANS hillary.evans@perdue.com

SIGNED:                                C T Corporation System
ADDRESS:                               1209 N Orange St
                                       Wilmington, DE 19801-1120
For Questions:                         866-401-8252
                                       EastTeam2@wolterskluwer.com




                                                                               Page 1 of 1 / NK
                                                                               Information displayed on this transmittal is for CT
                                                                               Corporation's record keeping purposes only and is provided to
                                                                               the recipient for quick reference. This information does not
                                                                               constitute a legal opinion as to the nature of action, the
                                                                               amount of damages, the answer date, or any information
                                                                               contained in the documents themselves. Recipient is
                                                                               responsible for interpreting said documents and for taking
                                                                               appropriate action. Signatures on certified mail receipts
                                                                               confirm receipt of package only, not contents.
                                           SUMMONS                                                          I
                                                                                                                  qoz/l             'T
                                                                                                                          FOR COURTL$5 ONLY
                                                                                                                      (SOLO PARA (ISO OEM CORTQ

  NOTICE TO DEFENDANT:
                                   (CITACION JUDICIAL)                                                      I
  (AVISO AL DEMANDADO):
  PERDUE FARMS INC., a Maryland corporation; PERDUE FOODS
  LLC, a Maryland limited liability company; (Sec attachment)
 YOU ARE BEING SUED BY PLAINTIFF:
 (U) ESTA DEMANDANDO EL DEMANDANTE):
  RONNIE WILLIAMS, on behalf of himself, all others similarly situated,


    NOTICE! You have been sued. The court may decide against you without your being heard unless you rpOflo V,ithti 30 days. Head the i0mlrrton
    below.
      You have 30 CALENDAR DAYS after thIs summons and legal papers ale served on you to file a written response at this court and have a coey
    served on the plaintiff. A letter or phone cat will not protect you. Yourw,ten response mini be In proper legal torni It you want the court to hear yaw
    case. There may be a court form that you can use for your response. You can find these court forms and more lnromieuon at the Caifornla Courts
   Online Self-Help Center (v.ww.courfinfo.ca.govfse/lhe/p). your county law library, or the courthouse nearest you. If you cannot pay the ff1115 fee, ask
   the cowl dark for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
   may be taken without ftirttmr warning from the court.
       Them are other legal requirements. You may want to call an attorney right away. If you do not know an attowey. you may want to can an attorney
   referral service. if you cannot afford an attorney, you may be eligible for free legal seivtes from a nonprofit legal services program. You can locale
   these nonprofit groups at the California Legal ServIces Web site (www.!a who 1pcatffnmla.es'g). the California Courts Online Self-Help Center
   (iww.coufflnft.ca.gowsaffl,o/p). or by contacting your local court or county bar association. NOTE The court has a statutory lien for waived fees and
  costs on any settlement or arbitration award of $10,000 or more In a civil can. The courts lien must be paid before the court will dismiss the case.
  (AWSO! Lo han domandodo. St no msponde denfro do 30 d(os, Ia code puedo dec/Cu en su conba s/n escualiarsu versiOn. Lea Ia !n!onnarn a
  coMnuaddn.
    flano 30 0/AS DE CALENDARJO despuds do quo lo onfreguen e1a disc/On ypep c/es kiga$s pans presenter uRn rvspaosla pet oscñlo en esia
  cafe y hater qua so entrague otis copia of deniandante. Vim cotta o urn Liamode t&efdn/ca no to p/otegcft St/ ,eAouetta pot esc4te done quo oar
 en ftm,ato isgel cetvecto a! desoa quo p,ocesen su caso en Is coMe. Es pos(b/e quo hays un fonnu!erfo qua usfedpueda usa,pem so mspueSto.
 Puede eneonfrsr cafes fonnwa#os do to code y mis tnfonnaclOn one! Contra do Ayuda do (as CoMes do California              1.suc0r18.ctgovh cola
 bib!!ote ca do (eyes do so condado o an fa code quo 10 quede mis coma. S/no puede pegs' Is tide do ptesenteddri, p/do or sea'etade do is carte
 quo to o'd urr tonnu/ado do exotic/On do page do cuotes. Si no presents sii re.spue.ste a (tempo. pitsdo per*r 0/ cam pot lncump/im/ento ylacoifote
 podth Qultor su sue/do, dtnero yb/ones s/ri mis advertenc/a.
   Hay ofro.s requisites (egales. Es mcomendab!e QUO (tame a tin abogado lnmedafomenta. SI no conoce a Un abogado puedo lamar a on seMth do
 ,emisidn a ebogados. 8/no puode pogo., a an obogado, as poslb/e quo camp/a con Ass 112qu15/tO.S pare obtene, seMc/os legatos gm!uitos do on
 pmgmma do ser.rtc!os le gales sin fines do lucre. Puedo anconfrar es/as grupos s/n fines do (ucro an of sR/a web do California Legal Services,
 frMw.lawhelpcahfornla.org). one! Connor do Ayudo do lea Codes do California, Awnv.suooile.ca.gov) 0 pan/and 050 on contact coo /a cont, 0 at
 colegto do obdgados locates. AvISO: Parley. Is code Clone derncho a rcc/amarlas cuotes ylos costos exenfos per lrnponor un gmvzunen sabre
 cva!qu/or,ecuperacidn do $10,000 0 mis do va/or rec!bWa mod/onto Wi acuo&o a "no concoslon do wt/flfe an uu, case de dorvcho cM Trans quo
 pager a/ gravamen do /0 code entus do quo /8 code pueda desechar el case.                                                                         -


 flu Frame aria auortas or Irlu coun lb.
(Elnombreyd!mccidnde/acorteos): Hall                of Justice                                                            1't 71 77
 330W. Broadway, Room 225                                                                               I
 San Diego, California 92101
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, Is:
(El nombre, Fe ditvccidn ye! riOmom do te/eI'ono del abogado do) domandonto, ode! dornandanta quo no done abogsdo, Os):
 Shaun Setareb, Esq., 315 South Beverly Drive, Suite 315, Beverly Hills, California 90212, (310) 888-7771

DATE:                                                                         Clerk,
(Fec/re)                                   OCT
               eMce or tn/s summons, use Proor or service or tiummons ((aim !-Vb-UTU).)
                                                                                                                                           -
               do entroga do eMs c/tat/On use o/ fonnulwio Proof of Se rvice of Summons, (POS410                                             '-I'-

                                     NOTICE TO THE PERSON SERVED: You are served
                                        c:     as an individual defendant.
                                                                                                                          KTHE COURT
                                               as the person sued under the fictitious name of (specify):


                                        M on behalf of (specify): Coleman Natural Foods,                        LLC, a Delaware limited liability company
                                         under.   C      CCI' 418.10 (corporaffen)                 CCP 416.60 (minor)
                                                  C      CCP 416.20 (defunct corporation)        = CCP 416.70 (conservatee)
                                                  C      CCP 418.40 (association or partnership)        Ifli
                                                                                                   CCP 416.90 (authorized person)
                                                       other (specify): Corporation Code: 17061 (limited liability company)
                                        C      by personal delivery on (date):
Fa,neaodrorMaIdazo4yuc                               .                SUMMONS                                         .     caCao(lAcodun54l2.O4
              CalIorrds
                                                                                                                                SUM-200(A)
       SHORT TITLE:                                                                                CASE NUMBER

   L Williams v. Coleman Natural Foods, LLC.
                                                              INSTRUCTIONS FOR USE
     4   This form may be used as an attachment to any summons if space does not permit the listing of
                                                                                                              all parties on the summons.
     4   if this attachment is used, insert the following statement In the plaintiff or defendant box on the
                                                                                                             summons: "Additional Parties
         Attachment form is attached."

      List additional parties (Check only one box. Use a separate page for each type of party.):

       C        Plaintiff         Defendant     c:i Cross-Complainant               Cross-Defendant
     PETALUMA ACQUISITION, LLC; a Delaware limited liability company; COLEMAN NATURAL
     PRODUCTS, INC., a Delaware corporation; COLEMAN NATURAL FOODS, LLC, a Delaware limited
     liability company; and DOES I through 50, inclusive,




                                                                                                                   Page           of

 FTnMopbd for Mafldatory Use                                                                                                           PeG. 1 oft
   JudIcJ I Cameo of Cdfomf,                  ADDITIONAL PARTIES ATTACHMENT
SUM.200fA) ERr,. J,nuwy 1.20071
                                                    Attachment to Summons
   i0/fl:, N: :yprp            .
                                        i7H.HO4 YOU.                                             At                                   n/0Yt i
                                                                  jflThlflC tfl Di A IMT(LC
                                                                      I fl_L_ I I             Ii,


                                                                        ti_u'.


                         DAT[:               MAR-11-2020
                                             -i n-
                                                L/ .



                         Pt ACE: Department 610
                                             400 McAllister Street
                                             San        Frcr-icLsco, CA 94102-3680
   e'uii 3 3 0 H 3     H:: l''iLr oiH -:1                          yjtl] :uion]

                 :F-CJCL,ul' .>. fliH f H'                fl'Th   :-or,':                    IiHiOirI:1u1 S1L
    no !idntH3:J         Layn Lit,fo:LJ                         cousc, m.':oqn ronr c:':f:criu:o                 ck:1. it '- )::3J tniHtatcu
    toe lEi          mo ofo once rna000eri'or:t oHc without an appearance at rh-n occe
    nun:onerjcmmt oo:ircrice if irecone r ri'-H3L' rr'r-ri <cc mo'i: is t:o-d, nSF semi any 10 on
                 C Iso :mts-fu-:o t25-m cievs HeIo:m "I n U300 ro::n :on'ont •oofurorsou

 iCe. ulur FI - IJSt nOose C o3nc 11 M4 r-,st.:n:
                                                  10)00 0000 Pany to tn:isnHtftrn ot ire imsryi:l:ons m.1
      4.Iimmt Yrc:c3 it slav ty suhsome ndy f,cuJ vPtbm Ibos sourt shak no
                                                                               ntutc. This case is
 eftqrbte for electronic, filing and service per Local Role 2.11. Eor more intorinaliun,
 Please visit the Courts websito at www.sfsuperiorcotirtorg under Online Services.

 fOEFENDANTS: Atleiidiriq the Case Managernert Ccrifcreiice does 'wi take the place
 W trhnj a written response to the complaint YoM most file a written rCSpCulSe with
                                                                                    the
 Court wjt.H in the time limit rnquirec by law, See Summons.]


                        ALTERNATIVE DiSPUTE RESOLLII ION REQUIREMENTS

   IT IST [IF PCI ICY OF THE SUPERIOR COURT THAT EVERY (CVL CASE SHOULD A ICtOATE IN
   MErIlATION, ARDI I <Al ON, Nr[I RAE 0VALUA1104, AN EARLY SFTTLEME!T CflrElTRt1rcCE, OR
   01 LEN APPROPRIATE FORM 01 Al TITRNA'rlVi- nlEHtj1 C RESUE (I I ON PRIOR 10 A rmcu,


     Si P I



              fl[J&     ."ui. H.'I< ................:: I ircJU WaCatot 'e,L;,4,
                                                                                ucvrrm-ot;:r                                       uu:Rnmmo
               c:r000'mt :i!:5u3 .5i t'i Uo .'.c;Lirmt  C:k: 22' 1 Ho 0'    jut ko:,- :y:tiY
                                        7y                                                       vso,mr:       OH on nto; rcn,mcct I
      H .0u    0'rnmr Flu    tmir', j           .      ?,.' ,               niot mile-si 55 in      .... I   '' ..   to •e1s



 br--u pecuor L)rufl Ailu g',utve I. liuipeto Ness !uitOiu Arimi ru               inttatnr

'tVI WoA-1IC-H SEruet, 1iOiO 1QoA
Sit" 1- raniiu,,cn CA 3-m162
016,511 VIEZ


Sol —WO FuJ',un 5,2,,. LUI C sod Ill n                          pØiICNFE tc)u14lm' tr
'I




                         Superior Court of California, County of San
                                                                     Francisco
                                    Alternative Dispute Resolution
                                         Information Package
                                                                                                          A

            The plaintiff must serve a copy of the ADR Inform
                                                               ation Package on each defendant along
           with the complaint. Cross-complainants must serve
                                                                a copy of the AUR Information Package
               on any new parties to the action together with the
                                                                   cross-complaint. (CRC 3.221(c).)

        WHAT IS ADR?
       Alternative Dispute Resolution (ADR) Is the term
                                                            used to describe the various options available for
       settling a dispute without a trial. There are many differe
                                                                  nt ADR processes, the most common forms of
       which are mediation, arbitration and settlement confer
                                                                ences. in ADR, trained, Impartial people decide
       disputes or help parties decide disputes themselves.
                                                                They can help parties resolve disputes without
       having to go to trial.

       WHY CHOOSE ADR?
       It Is the policy of the Superior Court that every long
                                                               cause, non-criminal, non-juvenile case should
       participate either in an early settlement conference,
                                                             mediation, arbitration, early neutral evaluation or
       some other alternative dispute resolution process prior
                                                               to trial. (Local Rule 4.)

      ADR can have a number of advantages over traditio
                                                        nal litigation:
         • ADR can save time. A dispute often can be
                                                             resolved in a matter of months, even weeks,
             through ADR, while a lawsuit can take years.
        • ADR can save money, including court costs, attorne
                                                                 y fees, and expert fees.
        • ADR encourages participation. The parties may
                                                              have more opportunities to tell their story than
            in court and may have more control over the outcom
                                                                  e of the case.
        • ADR is more satisfying. For all the above reaso
                                                              ns, many people participating in ADR have
            reported a high degree of satisfaction.

                     **Electing to participate in an ADR process does
                                                                      not stop the time period to
                                     respond to a complaint or cross-complaint"

     WHAT ARE THE ADR OPTIONS?
     The San Francisco Superior Court offers different types
                                                             of ADR processes for general civil matters. The
     programs are described below:

      1) MANDATORY SETTLEMENT CONFERENCES
      Settlement conferences are appropriate in any.
                                                           case where settlement is an option. The goal of
      settlement conferences Is to provide participants
                                                              an opportunity to reach a mutually acceptable
      settlement that resolves all or part of a dispute. Manda
                                                               tory settlement conferences are ordered by the
     court and are often held near the date a case is
                                                           set for trial, although they may be held earlier if
     appropriate. A party may elect to apply to the Presid
                                                            ing Judge for a specially set mandatory settlement
     conference by filing an ex parte applicatiàn. See Local
                                                              Rule 5.0 for further instructions, upon approval by
     the Presiding Judge, the court will schedule the confer
                                                             ence and assign a settlement conference officer.

      ADR-1 10118                                     .
                                                                                                         Page   I
••




      2) MEDIATION
      Mediation is a voluntary, flexible, and confidential process in which a neutral third party facilitates
      negotiations. The goal of mediation is to reach a mutually satisfactory agreement that resolves all or         ft
      part of a dispute after exploring the interests, needs, and priorities of the parties in light of relevant
      evidence and the law.                                                                                          II,



               MEDIATION SERVICES OF THE BAR ASSOCIATION OF SAN FRANCISCO (BASF), In cooperation
     with the Superior Court, is designed to help civil litigants resolve disputes before they Incur substantial
     costs In litigation. While it is best to utilize the program at the outset of litigation, parties may use the
     program at any time while a case is pending. Experienced professional mediators work with parties to
     arrive at a mutually agreeable solution. The mediators provide one hour at preparation time and the
     first two hours of mediation time. Mediation time beyond that Is charged at the mediator's hourly rate.
     BASF pre-screens all mediators based upon strict educational and experience requirements. Parties can
     select their mediator from the panels at www.sfbar.org/mediation or BASF can assist with mediator
     selection. BASF staff handles conflict checks and full case management. The success rate for the
     program Is 67% and the satisfaction rate is 99%. BASE charges an administrative fee of $295 per party.
     The hourly mediator fee beyond the first three hours will vary depending on the mediator selected.
     Waivers of the fee are available to those who qualify. For more information, call 415-982-1600 or email
     adr(asfbar.org.

               JUDICIAL MEDIATION PROGRAM provides mediation with a San Francisco Superior Court judge
     for civil cases, which include but are not limited to, personal injury, construction defect, employment,
     professional malpractice, Insurance coverage, toxic torts and industrial accidents. Parties may utilize
     this program at any time throughout the litigation process. Parties interested in Judicial mediation
     should file a Stipulation to Judicial Mediation Indicating a joint request for inclusion in the program. A
     preference for a specific judge may be indicated. The court will coordinate assignment of cases for the
     program. There is no charge. Information about the Judicial Mediation Program may be found by
     visiting the ADR page on the court's website: www.sfsuperlorcourt.orgJdivisions/civii/dlsoute-resolution

             PRIVATE MEDIATION: Although not currently a part of the court's ADR program, parties may
     select any private mediator of their choice. The selection and coordination of private mediation is the
     responsibility of the parties. Parties may find mediators and organizations on the Internet. The cost of
     private mediation will vary depending on the mediator selected.

          (0) COMMUNITY BOARDS MEDIATION SERVICES: Mediation services are offered by Community
     Boards (CB), a nonprofit resolution center, under the Dispute Resolution Programs Act. CB utilizes a
     three-person panel mediation process in which mediators work as a team to assist the parties In
     reaching a shared solution. To the extent possible, mediators are selected to reflect the demographics of
     the disputants. CB has a success rate of 85% for parties reaching a resolution and a consumer
     satisfaction rate of 99%. The fee Is $45-5100 to open a case, and an hourly rate of $180 for complex
     cases. Reduction and waiver of the fee are available. For more information, call 415-920-3820 or visit
     comrnunitvboards.org.




      ADR-1 10116                                                                                        Page 12
•   .4'


           3) ARBITRATION
           An arbitrator Is a neutral attorney who presides at a hearing
                                                                          where the parties present evidence through
           exhibits and testimony. The arbitrator applies the law to the facts
                                                                               of the case and makes an award based
           upon the merits of the case.

                     JUDICIAL ARBITRATION
           When the court orders a case to arbitration it is called 'judicia
                                                                                l arbitration". The goal of arbitration is to
           provide parties with an adjudication that is earlier, faster, less
                                                                               formal, and usually less expensive than a
           trial. Pursuant to CCP 1141.11, all civil actions In which the amoun
                                                                                    t in controversy is $50,000 or less, and
          no party seeks equitable relief, shall be ordered to arbitra
                                                                            tion. (Upon stipulation of all parties, other
          civil matters may be submitted to judicial arbitration.)
                                                                            An arbitrator Is chosen from the court's
          arbitration panel. Arbitrations are generally held between 7
                                                                             and 9 months after a complaint has been
          filed. Judicial arbitration is not binding unless all parties agree
                                                                                 to be bound by the arbitrators decision.
          Any party may request a trial within 60 days after the arbitrat
                                                                             or's award has been flied. Local Rule 4.1
          allows for mediation in lieu of Judicial arbitration, so long
                                                                            as the parties file a stipulation to mediate
          after being assigned to judicial arbitration. There is no cost
                                                                           to the parties forjudicial arbitration.

                   PRIVATE ARBITRATION
          Although not currently a part of the court's ADR progra
                                                                    m, civil disputes may also be resolved through
          private arbitration. Here, the parties voluntarily consent
                                                                         to arbitration, if all parties agree, private
          arbitration may be binding and the parties give up the right to
                                                                          Judicial review of the arbitrator's decision.
          In private arbitration, the parties select a private arbitra
                                                                          tor and are responsible for paying the
          arbitrator's fees.

          HOW DO I PARTICIPATE IN ADR
          Litigants may elect to participate in ADR at any point in a case.
                                                                            General civil cases may voluntarily enter
          into the court's or court-affiliated AUR programs by any of the
                                                                           following means:
               • Filing a Stipulation to ADR: Complete and file the Stipulation
                                                                                   form (attached to this packet and
                   available on the court's website); or
               • indicating your ADR preferences on the Case Management Statem
                                                                                         ent (available on the court's
                   website); or
               • Contacting the court's ADR Department (see below), the Bar Associa
                                                                                         tion of San Francisco's ADR
                  Services, or Community Boards.

      For more Information about ADR programs or dispute resolut
                                                                             ion alternatives, contact:

                                       Superior Court Alternative Dispute Resolution
                                 400 McAllister Street, Room 103-A, San Francisco, CA 94102
                                                       415-551-3869
                  Or, visit the court's ADR page at www.sfsuperiorcourt.org/div              ,'disDute-resolution
                                                                                   isions/civii'

      TO PARTICIPATE IN ANY OF THE COURT'S ADR PROGRAMS, PLEASE
                                                                COMPLETE AND FILE THE ATTACHED
      STIPULATION TO ADR AND SUBMIT IT TO THE COURT. YOU MUST
                                                              ALSO CONTACT BASF OR COMMUNITY
      BOARDS TO ENROLL IN THEIR LISTED PROGRAMS. THE COURT
                                                                DOES NOT FORWARD COPIES OF
      STIPULATIONS TO BASF OR COMMUNITY BOARDS.




          ADR-1
                                                                                                                  Page 13
      1
  TELEPHONE NO.:
  ATTORNEY FOR    (Noire):




  400 McAllster Street
  San Piandaco, CA 94102-4314



 DEFENDANTIRESPONDENT:

                STIPULATION TO ALTERNATIVE DISPUTE RESOLUTION (ADR)
                                                                                              I CASE NUMBER
 1)      The parties hereby stipulate that this action shall be submitted to the following ADR process:
  D         Mediation Services of the Bar Association of San Francisco (BASF) Experienced        -    professional mediators, screened
            and approved, provide one hour of preparation and the first two hours of mediation time for a BASE
                                                                                                                  administrative fee of
           $295 per party. Mediation time beyond that Is charged at the mediato?s hourly rate. Waivers of the
                                                                                                                administrative fee are
           available to those who qualify. BASF assists parties with mediator selection, conflicts checks and
                                                                                                               full case management
           www.sfbar.org/madiedon
 U          Mediation Services of Community Boards (CB) Service In conjunction with DRPA, CB provides
                                                                  -
                                                                                                                case development and one
            three-hour mediation session. Additional sessions maybe scheduled. The cost is $454100 to open a case,
                                                                                                                         and an hourly rate
           of $180 for complex cases. Reduction and waiver of the fee are available to those who qualify. conimunitybo
                                                                                                                       ards.crg
 C         Private Mediation -Mediators and ADR provider organizations charge by the hour or by the day, current
                                                                                                                      market rates. ADR
           organizations may also charge an administrative fee. Parties may find experienced mediators and organizations
                                                                                                                          on the Internet
 [1        Judicial Arbitration Non-binding arbitration is available to cases in which the amount In controversy
                                   -
                                                                                                                    Is $50,000 or less and
           no equitable relief is sought. The court appoints a pro-screened arbitrator who will issue an award.
                                                                                                                       There is no lee for
           this program. %sv.sfsuperlorcourLorg/dlvisions/civii/dispute-resoiutlon
 C         Judicial Mediation The Judicial Mediation program offers mediation in civil litigation with a San Francisco
                                   -
                                                                                                                                  Superior
           Court judge familiar with the area of the law that is the subject of the controversy. There is no
                                                                                                                    fee for this program.
           www.sfsuperiorcourt.orgldivisions/clvil/dlspute-resolution
           Judge Requested (see list of Judges currently participating In the program):
           Date range requested for Judicial Mediation (from the filing of stipulation to Judicial Mediation):
            030-90 days         0 90-120 days C Other (please specify)
 ID        Other ADR process (describe)
      The parties agree that the ADR Process shall be completed by (date):
      Plaintiff(s) and Defendant(s) further agree as follows:




Name of Party                                                                 Name of Party Stipulating


Name of Party or Attorney Executing Stipulation                               Name of Party or Attorney Executing Stipulation


Signature of Party or Attorney                                                Signature of Party or Attorney
ED Plaintiff C Defendant El Cross-defendant                                   [J plaintiff ED Defendant Cl        Cross-defendant

Dated:                                                                        Dated:

                                               0 Additional signature(s) attached


ADR-2 10118                      STIPULATION TO ALTERNATIVE DISPUTE RESOLUTION
                                                                       Service of Process
                                                                       Transmittal
                                                                       10/22/2019
                                                                       CT Log Number 536488406
TO:      Herbert Frerichs, General Counsel/Legal Department
         Perdue Farms Inc.
         31149 Old Ocean City Rd
         Salisbury, MD 21804-1806

RE:      Process Served in California

FOR:     Perdue Foods LLC (Domestic State: MD)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  RONNIE WILLIAMS, ETC., PLTF. vs. PERDUE FARMS INC., ETC., ET AL., DFTS. // TO:
                                  Perdue Foods, LLC, etc.
                                  Name discrepancy noted.
DOCUMENT(S) SERVED:               Summons, Complaint, Cover Sheet, Attachments, Notice, Stipulation
COURT/AGENCY:                     San Diego County - Superior Court - San Diego, CA
                                  Case # CGC19579954
NATURE OF ACTION:                 Employee Litigation - Failure to Provide Proper Disclosure in Violation of The FCRA
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Los Angeles, CA
DATE AND HOUR OF SERVICE:         By Process Server on 10/22/2019 at 15:26
JURISDICTION SERVED :             California
APPEARANCE OR ANSWER DUE:         Within 30 calendar days after this summons
ATTORNEY(S) / SENDER(S):          Shaun Setareh
                                  SETAREH LAW GROUP
                                  315 South Beverly Drive, Suite 315
                                  Beverly Hills, CA 90212
                                  310-888-7771
ACTION ITEMS:                     CT has retained the current log, Retain Date: 10/23/2019, Expected Purge Date:
                                  10/28/2019

                                  Image SOP

                                  Email Notification, Kaye Wilgus kaye.wilgus@perdue.com

                                  Email Notification, Drew Getty Drew.getty@perdue.com

                                  Email Notification, HILLARY EVANS hillary.evans@perdue.com

SIGNED:                           C T Corporation System
ADDRESS:                          1209 N Orange St
                                  Wilmington, DE 19801-1120
For Questions:                    866-401-8252
                                  EastTeam2@wolterskluwer.com




                                                                       Page 1 of 1 / NK
                                                                       Information displayed on this transmittal is for CT
                                                                       Corporation's record keeping purposes only and is provided to
                                                                       the recipient for quick reference. This information does not
                                                                       constitute a legal opinion as to the nature of action, the
                                                                       amount of damages, the answer date, or any information
                                                                       contained in the documents themselves. Recipient is
                                                                       responsible for interpreting said documents and for taking
                                                                       appropriate action. Signatures on certified mail receipts
                                                                       confirm receipt of package only, not contents.
                                                                                                                         (W/ r&&
                                           SUMMONS                                                        I               FOR CO I/ATWE ONLY
                                                                                                                       (SO0 PARS USC CE LA COOTO
                                   (CITACION JUDICIAL)                                                    p
  NOTICE TO DEFENDANT:
  (A V/SO AL DEMANDADO).i
  PERDUE FARMS INC., a Maryland corporation; PERDUE FOODS
  LLC, a Maryland limited liability company; (See attachment)
 YOU ARE BEING SUED BY PLAINTIFF:
 (tO ESTA DEMANDANDO EL DEMANDANTE):
  RONNIE WILLIAMS, on behalf of himself, all others similarly situa


  Nut ICkI You fl2VO Deen $1100. trw court may oeaae O5iO54 you mulcur your acing nearo uniess you rpono wtullrl lu Gays. P1050 InC mlomlauofl
    below.
      You have 30 CALENDAR DAYS oiler this summons and legal papers are solved on you to file a written response at this court and have a copy
   served on the plaintifi. A totter or phone an will not protect you. Your written response must be in proper legal torn, II you want the court to hear your
   case. There may be a court form that you car, use for your response. You can find these court forms and more information at the California Courts
   ontne sell-Help Canter (bnsw.wurtinfo.ca.go v/so Ifhelp), your county tow library, or the courthouse nearest you. if you cannot pay the Cling fee, oak
   the cowl dark (or a fee waiver (on. If you do not tie your response an lime, you may lose the Case by default, and your wages, money, and property
  may be taken without anther warning from the court.
      Tere are other legal requkementt. You may want to all an attorney right away. If you do not biow an attorney, you may want to an an attorney
   referial service. if you cannbt afford an attorney. you may be eligible for free legal services from a nonprofit legal services program. You can locale
  those nonprofit groups at the California Legal Services Web site (wtw.laactelpcaUThmle.wg), the California Courts Online Self-Kelp Center
  (inw*couainft,ca,govnoffi,elp). or by contracting your local court or county bar association. NOTE: The court has a statutory lien for waived lees and
  costs on any settlement or arbitration award of 510.000 or mare In a civil case. The courts Can most be paid before the court will dismiss the case.
 1AV7SO! Lo han darnano'edo, Sim responde denIm do 30 d/as Is wife pueth, doo'dir en au conba s/n nscucitarsu van/on. Lea to (n!omiaclon a
  condnuadon.
     Tfam 300/AS 05 CALENOARJO despuds do quo to ent,eguun eats cites/On ypepeles k tralas pets pmseolar ins rvsperoslo par oscmo an oslo
  code hear qua so enhoguo one copia at demandanfe. Una coda a wia tornado WICftIIUCO no (0 prnfegcn. &' reapuec/v par escrito (lena quo ester
  an fo.malo /egsl convcto s/doseo quo prncoson Lu CO5O an to code. Es posiôie quo luaj.a an fontwtarle qua usfedpueda usa, pare sit ,espuesfo.
 PaSo onconbwrealos bmw/eats dole cotta y rnfl infotrnacldn on of Contra do Aytrdo do /as tortes do California wni.sucoIto.ca.govh on Is
  b:biibtoca do byes do Lu condado 0 on (atone quo to queUe mOs corm. SI no poodle pagoz Is cue/ado presentac/On, pida of setietado do Is cotta
 quo to do tur fonnutwia do exerts/On do page do cuolas. S/no ptesonta s, respuesla a llempo. puma poWer or GOLO pot incurnplln'jenlo yia code to
 podra quite, su waldo, d/nero yb/ones sin raft ac'vertencla
    Hay alms is guts/los logo/es. Es tocornendo b/u quo flame a an abogado lnmo&atamento. Sins comes a un abogado pixeda Ibmere an seMc/o do
 tent/On a abogadoe. St no puede pagar sun ebogado, as posts/c qua camp/a con An requisites pare obteno,sorc/os toga/es gmtuitos dean
 prngmnia do sew/c/os legates sin fines do lucre. Puede onconfrar osbos gripos sin fines do lucre an or aRIa web do California Legal Services,
    ww.lawhelpcailtornla.oroJ, en el Centre Us Ayuda do las Codes do California. Aw.v.sucorte.ca.gov) 0 pontsndose on contact con locale 00/
 coiog/o do abcigodos twa/os, A ViSO: Parley. be aide Clone dorvcho a recftrnar (as cuobesylas castes eivntos par £vpoiierun givvamcn sobrw
 cvotq u/or recupe,a c/do do 310,0006 inCa do valor roe/bids medlonre WI ocuerto 0 anD concosidn do ort/fr* on an caso do desecho cM!. Tleft quo
 pogaro/ gmvomen do Is code soles do qua Is code puoda desecharel case.                                                                                    -

The name and address of the court is
(El nornb4re y dire cc/on do Is cotta as): Hall of Justice
330 W. Broadway, Room 225
San Diego, California 92101
The name, address, and telephone number of plaintiffs attorney. or plainuft without an attorney, Is:
(Elnornbre, to diroccin y elnOmem do t&6(ono dol abogodo dot domandonte, 0 do/domar,dants quo no ifono obogedo, Os):
Shaun Setareh, Esq., 315 South Beverly Drive, Suite 315, Beverly Hills, California 90212, (310) 888-7771

DATE:                                                                         Clerk, by
(Paths)                                    OCT
     root or service or this summons, use FrOOT or service or summons (roim P%lb-0711)j
      pit'oba do entrege do oslo ciletidn use or formulatfo Proof of Service of Summons, (POS.OlC                                          .   -I '--

                                 NOTICE TO THE PERSON SERVED: You are served
     I                           I.      [Jas an individual defendant.
                                                                                                                          "CLaK}CDF THE COURT
                                 2.      C as the person sued under the fictitious name of (specify):


                                               on behalf of (specify):    Perdue Foods, LLC, a Maryland limited liability company
                                         under.   = CCP 416.10 (corporatIon)                                      CCP 416.60 (minor)
                                                  C CCP 416.20 (defunct corporation)        (                     CCP 416,70 (Conservatea)
                                                  C CCP 416.40 (association or partnership) (                     CCP 416SD (authorized person)
                                                CZ other (specify): Corporation Code: 17061 (limited liability company)
                                    4.   lJJ   by personal delivery on (date):

                                                                                  NS                                          Coda oit44l Pracadwe 55 IZ2O, 4
                                                                                                                                              vw,wptta'eco ,v
 SUM.lta
                                                                                                                             SUM-200(A)
     SHORT TITLE:                                                                               CASE NUMBER:

      Williams v. Coleman Natural Foods, LLC.
 F
                                                          INSTRUCTIONS FOR USE
    + This form may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
    + If this attachment Is used, Insert the following statement in the plaintiff or defendant box on the summons: "Additional Parties
        Attachment form is attached?

    List additional parties (Check only one box. Use a separate page for each type of patty.):

      C        Plaintiff           J Defendant    Ej Cross-Complainant         J Cross-Defendant
    PETALUMA ACQUISITION, LLC; a Delaware limited liability company; COLEMAN NATURAL
    PRODUCTS, INC., a Delaware corporation; COLEMAN NATURAL FOODS, LLC, a Delaware limited
    liability company; and DOES I through 50, inclusive,




                                                                                                                 Pegs           or
                                                                                                                                     Page ¶ of ¶
 FTn Adoptod   frMenaIory use
  Judea] Cooncu of caluomi,                      ADDITIONAL PARTIES ATTACHMENT
SUM-200(A)(R.y. January 1. 20071                       Attachment to Summons
                                                                       Service of Process
                                                                       Transmittal
                                                                       10/22/2019
                                                                       CT Log Number 536488406
TO:      Herbert Frerichs, General Counsel/Legal Department
         Perdue Farms Inc.
         31149 Old Ocean City Rd
         Salisbury, MD 21804-1806

RE:      Process Served in California

FOR:     Perdue Foods LLC (Domestic State: MD)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  RONNIE WILLIAMS, ETC., PLTF. vs. PERDUE FARMS INC., ETC., ET AL., DFTS. // TO:
                                  Perdue Foods, LLC, etc.
                                  Name discrepancy noted.
DOCUMENT(S) SERVED:               Summons, Complaint, Cover Sheet, Attachments, Notice, Stipulation
COURT/AGENCY:                     San Diego County - Superior Court - San Diego, CA
                                  Case # CGC19579954
NATURE OF ACTION:                 Employee Litigation - Failure to Provide Proper Disclosure in Violation of The FCRA
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Los Angeles, CA
DATE AND HOUR OF SERVICE:         By Process Server on 10/22/2019 at 15:26
JURISDICTION SERVED :             California
APPEARANCE OR ANSWER DUE:         Within 30 calendar days after this summons
ATTORNEY(S) / SENDER(S):          Shaun Setareh
                                  SETAREH LAW GROUP
                                  315 South Beverly Drive, Suite 315
                                  Beverly Hills, CA 90212
                                  310-888-7771
ACTION ITEMS:                     CT has retained the current log, Retain Date: 10/23/2019, Expected Purge Date:
                                  10/28/2019

                                  Image SOP

                                  Email Notification, Kaye Wilgus kaye.wilgus@perdue.com

                                  Email Notification, Drew Getty Drew.getty@perdue.com

                                  Email Notification, HILLARY EVANS hillary.evans@perdue.com

SIGNED:                           C T Corporation System
ADDRESS:                          1209 N Orange St
                                  Wilmington, DE 19801-1120
For Questions:                    866-401-8252
                                  EastTeam2@wolterskluwer.com




                                                                       Page 1 of 1 / NK
                                                                       Information displayed on this transmittal is for CT
                                                                       Corporation's record keeping purposes only and is provided to
                                                                       the recipient for quick reference. This information does not
                                                                       constitute a legal opinion as to the nature of action, the
                                                                       amount of damages, the answer date, or any information
                                                                       contained in the documents themselves. Recipient is
                                                                       responsible for interpreting said documents and for taking
                                                                       appropriate action. Signatures on certified mail receipts
                                                                       confirm receipt of package only, not contents.
                                                                                                                         (W/ r&&
                                           SUMMONS                                                        I               FOR CO I/ATWE ONLY
                                                                                                                       (SO0 PARS USC CE LA COOTO
                                   (CITACION JUDICIAL)                                                    p
  NOTICE TO DEFENDANT:
  (A V/SO AL DEMANDADO).i
  PERDUE FARMS INC., a Maryland corporation; PERDUE FOODS
  LLC, a Maryland limited liability company; (See attachment)
 YOU ARE BEING SUED BY PLAINTIFF:
 (tO ESTA DEMANDANDO EL DEMANDANTE):
  RONNIE WILLIAMS, on behalf of himself, all others similarly situa


  Nut ICkI You fl2VO Deen $1100. trw court may oeaae O5iO54 you mulcur your acing nearo uniess you rpono wtullrl lu Gays. P1050 InC mlomlauofl
    below.
      You have 30 CALENDAR DAYS oiler this summons and legal papers are solved on you to file a written response at this court and have a copy
   served on the plaintifi. A totter or phone an will not protect you. Your written response must be in proper legal torn, II you want the court to hear your
   case. There may be a court form that you car, use for your response. You can find these court forms and more information at the California Courts
   ontne sell-Help Canter (bnsw.wurtinfo.ca.go v/so Ifhelp), your county tow library, or the courthouse nearest you. if you cannot pay the Cling fee, oak
   the cowl dark (or a fee waiver (on. If you do not tie your response an lime, you may lose the Case by default, and your wages, money, and property
  may be taken without anther warning from the court.
      Tere are other legal requkementt. You may want to all an attorney right away. If you do not biow an attorney, you may want to an an attorney
   referial service. if you cannbt afford an attorney. you may be eligible for free legal services from a nonprofit legal services program. You can locale
  those nonprofit groups at the California Legal Services Web site (wtw.laactelpcaUThmle.wg), the California Courts Online Self-Kelp Center
  (inw*couainft,ca,govnoffi,elp). or by contracting your local court or county bar association. NOTE: The court has a statutory lien for waived lees and
  costs on any settlement or arbitration award of 510.000 or mare In a civil case. The courts Can most be paid before the court will dismiss the case.
 1AV7SO! Lo han darnano'edo, Sim responde denIm do 30 d/as Is wife pueth, doo'dir en au conba s/n nscucitarsu van/on. Lea to (n!omiaclon a
  condnuadon.
     Tfam 300/AS 05 CALENOARJO despuds do quo to ent,eguun eats cites/On ypepeles k tralas pets pmseolar ins rvsperoslo par oscmo an oslo
  code hear qua so enhoguo one copia at demandanfe. Una coda a wia tornado WICftIIUCO no (0 prnfegcn. &' reapuec/v par escrito (lena quo ester
  an fo.malo /egsl convcto s/doseo quo prncoson Lu CO5O an to code. Es posiôie quo luaj.a an fontwtarle qua usfedpueda usa, pare sit ,espuesfo.
 PaSo onconbwrealos bmw/eats dole cotta y rnfl infotrnacldn on of Contra do Aytrdo do /as tortes do California wni.sucoIto.ca.govh on Is
  b:biibtoca do byes do Lu condado 0 on (atone quo to queUe mOs corm. SI no poodle pagoz Is cue/ado presentac/On, pida of setietado do Is cotta
 quo to do tur fonnutwia do exerts/On do page do cuolas. S/no ptesonta s, respuesla a llempo. puma poWer or GOLO pot incurnplln'jenlo yia code to
 podra quite, su waldo, d/nero yb/ones sin raft ac'vertencla
    Hay alms is guts/los logo/es. Es tocornendo b/u quo flame a an abogado lnmo&atamento. Sins comes a un abogado pixeda Ibmere an seMc/o do
 tent/On a abogadoe. St no puede pagar sun ebogado, as posts/c qua camp/a con An requisites pare obteno,sorc/os toga/es gmtuitos dean
 prngmnia do sew/c/os legates sin fines do lucre. Puede onconfrar osbos gripos sin fines do lucre an or aRIa web do California Legal Services,
    ww.lawhelpcailtornla.oroJ, en el Centre Us Ayuda do las Codes do California. Aw.v.sucorte.ca.gov) 0 pontsndose on contact con locale 00/
 coiog/o do abcigodos twa/os, A ViSO: Parley. be aide Clone dorvcho a recftrnar (as cuobesylas castes eivntos par £vpoiierun givvamcn sobrw
 cvotq u/or recupe,a c/do do 310,0006 inCa do valor roe/bids medlonre WI ocuerto 0 anD concosidn do ort/fr* on an caso do desecho cM!. Tleft quo
 pogaro/ gmvomen do Is code soles do qua Is code puoda desecharel case.                                                                                    -

The name and address of the court is
(El nornb4re y dire cc/on do Is cotta as): Hall of Justice
330 W. Broadway, Room 225
San Diego, California 92101
The name, address, and telephone number of plaintiffs attorney. or plainuft without an attorney, Is:
(Elnornbre, to diroccin y elnOmem do t&6(ono dol abogodo dot domandonte, 0 do/domar,dants quo no ifono obogedo, Os):
Shaun Setareh, Esq., 315 South Beverly Drive, Suite 315, Beverly Hills, California 90212, (310) 888-7771

DATE:                                                                         Clerk, by
(Paths)                                    OCT
     root or service or this summons, use FrOOT or service or summons (roim P%lb-0711)j
      pit'oba do entrege do oslo ciletidn use or formulatfo Proof of Service of Summons, (POS.OlC                                          .   -I '--

                                 NOTICE TO THE PERSON SERVED: You are served
     I                           I.      [Jas an individual defendant.
                                                                                                                          "CLaK}CDF THE COURT
                                 2.      C as the person sued under the fictitious name of (specify):


                                               on behalf of (specify):    Perdue Foods, LLC, a Maryland limited liability company
                                         under.   = CCP 416.10 (corporatIon)                                      CCP 416.60 (minor)
                                                  C CCP 416.20 (defunct corporation)        (                     CCP 416,70 (Conservatea)
                                                  C CCP 416.40 (association or partnership) (                     CCP 416SD (authorized person)
                                                CZ other (specify): Corporation Code: 17061 (limited liability company)
                                    4.   lJJ   by personal delivery on (date):

                                                                                  NS                                          Coda oit44l Pracadwe 55 IZ2O, 4
                                                                                                                                              vw,wptta'eco ,v
 SUM.lta
                                                                                                                             SUM-200(A)
     SHORT TITLE:                                                                               CASE NUMBER:

      Williams v. Coleman Natural Foods, LLC.
 F
                                                          INSTRUCTIONS FOR USE
    + This form may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
    + If this attachment Is used, Insert the following statement in the plaintiff or defendant box on the summons: "Additional Parties
        Attachment form is attached?

    List additional parties (Check only one box. Use a separate page for each type of patty.):

      C        Plaintiff           J Defendant    Ej Cross-Complainant         J Cross-Defendant
    PETALUMA ACQUISITION, LLC; a Delaware limited liability company; COLEMAN NATURAL
    PRODUCTS, INC., a Delaware corporation; COLEMAN NATURAL FOODS, LLC, a Delaware limited
    liability company; and DOES I through 50, inclusive,




                                                                                                                 Pegs           or
                                                                                                                                     Page ¶ of ¶
 FTn Adoptod   frMenaIory use
  Judea] Cooncu of caluomi,                      ADDITIONAL PARTIES ATTACHMENT
SUM-200(A)(R.y. January 1. 20071                       Attachment to Summons
      I, -
         t

TEU&PNONE NO.:
ATTORNEY FOR (Name):

    McAitlstar Street
    Frandsco, CA 94102-4514



DEFENDANT/RESPONDENT:

                 STIPULATION TO ALTERNATIVE DISPUTE RESOLUTION (ADR)                            I CASE NUMBER-

- 1) The parties hereby stipulate that this action shall be submitted to the following ADR process:
D            Mediation Services of the Bar Association of San Francisco (BASF) Experienced professional mediators, screened
                                                                                                  -


             and approved, provide one hour of preparation and the first two hours of mediation time for a BASF administrative fee of
             $295 per party. Mediation time beyond that is charged at the mediators hourly rate. Waivers of the administrative fee are
             available to those who qualify. BASF assists parties with mediator selection, conflicts checks and full case management
             ws.sfbar.org/msdIatfon
U            Mediation Services of Community Boards (CB) Service in conjunction with DRPA, CB provides case development and one
                                                                    -


             three-hour mediation session. Additional sessions may be scheduled. The cost is $454100 to open a case, and an hourly rate
             of $180 for complex cases. Reduction and waiver of the fee are available to those who qualify. communityboards.org
ED           Private Mediation Mediators and ADR provider organizations charge by the hour or by the day, currant market rates. ADR
                                  -


             organizations may also charge an administrative fee. Parties may find experienced mediators and organizations on the Internet
El           Judicial Arbitration Non-binding arbitration is available to cases in which the amount In controversy Is $50,000 or less and
                                      -


             no equitable relief is sought The court appoints a pro-screened arbitrator who will issue an award. There is no fee for
             this program. www.sfsuperlorcourtorg/divlsions/cMi/dispute-resolution
UJ           Judicial Mediation The Judicial Mediation program offers mediation in Civil litigation with a San Francisco Superior
                                      -


             Court judge familiar with the area of the law that is the subject of the controversy. There is no fee for this program.
             www.sfsuperlorcourt.org/divlsions/civliidispute-cesoiutlon
             Judge Requested (see list of Judges currently participating in the program):
             Date range requested for Judicial Mediation (from the filing of stipulation to Judicial Mediation):
             030-90 days       0 90-120 days C Other (please specify)
C]           Other ADR process
     The parties agree that the ADR Process shall be completed by (date):
     Plaintiff(s) and Defendant(s) further agree as follows:




Name of Party Stipulating                                                       Name of Party Stipulating


Name of Party or Attorney Executing Stipulation                                 Name of Party or Attorney Executing Stipulation


Signature of Party or Attorney                                                  Signature of Party or Attorney

C3 Plaintiff C Defendant D Cross-defendant                                      El Plaintiff C        Defendant    C   Cross-defendant

Dated:                                                                          Dated:

                                                  0    AdditIonal signature(s) attached


ADR-2 10118                       STIPULATION TO ALTERNATIVE DISPUTE RESOLUTION
